[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                            No. 11-10967          NOVEMBER 4, 2011
                                        Non-Argument Calendar         JOHN LEY
                                                                        CLERK
                                      ________________________

                               D.C. Docket No. 8:03-cr-00308-EAK-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,


                                                 versus

WILLIE JAMES CALHOUN, JR.,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (November 4, 2011)

Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:

         Benjamin Singerman, appointed counsel for Willie James Calhoun, Jr. in his

appeal of the district court’s revocation of his supervised release, has moved to
withdraw from further representation of the appellant and has filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no issues of arguable merit, counsel’s

motion to withdraw is GRANTED, and the order revoking Calhoun’s supervised

release, and imposing a 23-month total term of imprisonment to be followed by a

10-month term of additional supervised release, is AFFIRMED.




                                         2